4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Conductive polymer has to be “poly (3, 4-ethylene dioxythiophene)- poly(styrene sulfonate) (PEDOT-PSS)” in the specification.
It is not clear what the applicant means by “consists essentially of” in the specification.
Claim Objections
For claim 20, conjugated polymer has to be “poly (3, 4-ethylene dioxythiophene)- poly(styrene sulfonate)(PEDOT-PSS)”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 7, 11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the applicant means by “consists essentially of”, for examination purposes it is considered as “consisting essentially of”. “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising. See MPEP 2111.03.											
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 4-11, 14-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo Tsukada et al (U. S. Patent Application: 2014/0303470, here after Tsukada), further in view of Takashi Saitoh (U. S. Patent Application: 2006/0052509, here after Saitoh).
Claim 1 is rejected. Tsukada teaches a method of fabricating an electrically conductive fiber [0018], comprising;
(a) exposing a fiber thread to a mixture comprising a polythiophene; and 
b) removing the solvent from the fiber thread to yield a conductive fiber[0046]. Tsukada teaches additives to the mixture [0232], but does not teach the mixture comprising conductive carbon material. Saitoh teaches a method of making conductive coating (coating comprising CNT’s) to a fiber, when the coating comprising conductive polymer, solvent and conductive carbon [0017, 0011, 0112]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Tsukada and add conductive carbon (or carbon nanotube) to the mixture, because adding conductive carbon ( or carbon nanotubes) to conductive polymer mixture make suitable conductive coating for fibers.
Claim 4 is rejected as Tsukada teaches the fiber thread is a single filament fiber thread [fig. 1, fig. 3, 0218].

Claim 6 is rejected as Tsukada teaches the fiber thread comprises a nonconductive synthetic or natural polymer [0218].
Claim 7 is rejected as Tsukada teaches the fiber thread consists essentially of nylon, cotton, hemp, jute, silk, wool [0219].
Claim 8 is rejected as Tsukada teaches the fiber thread comprises collagen [0219].
Claim 9 is rejected as Tsukada teaches the average diameter of the fiber thread is 1-100 um [0224].
Claim 10 is rejected as Saitoh teaches the carbon material is single-wall carbon nanotube, multi-wall carbon nanotube [0074].
Claim 11 is rejected as Saitoh teaches the carbon material is single-wall carbon nanotube [0077].
Claims 14-15 are rejected as Tsukada teaches the polythiopnene comprises sulfonic acid group [0217], which is in act capable to bond with the fiber thread (also see 0046).
Claim 17 is rejected as Tsukada teaches the polythiopnene comprises sulfonic acid group [0217].
Claims 18-19 are rejected as Saitoh teaches conductive polymer usage ratio based on 100 parts of solvent is 0.001-50 parts (for example 40)[0101], and carbon nanotube usage ratio based on 100 parts of solvent is 0.0001 to  20 parts(for example 20), which gives a ratio of conductive polymer to conductive carbon is of 2:1. Therefore 
Claim 20 is rejected as rejected as Tsukada[0021], and Saitoh[0027] both teach the conductive polymer is 3,4-ethylene dioxythiophene, polystyrene sulfonate.
Claim 21 is rejected as Saitoh[0027] teaches the mixture consists essentially of polythiophene and conductive carbon material.
Claims 22-23 are rejected as Saitoh teaches the solvent is chloroform [0060].
Claim 24 is rejected as Tsukada[abstract, 0018], and Saitoh[011, 0112] both teach fabrication of electrically conductive fiber. 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo Tsukada et al (U. S. Patent Application: 2014/0303470, here after Tsukada), Takashi Saitoh (U. S. Patent Application: 2006/0052509, here after Saitoh), further in view of Xin Gao et al (U. S. Patent Application: 2015/0166372, here after Gao).
Claim 2 is rejected. Tsukada teaches making conductive layer thicker to enhance conductivity by adding number of coatings [0572], but does not teach repeating steps of coating and drying. However it is known in the art to repeat coating and drying steps to increase the thickness of a coating layer, for example Gao teaches it [0018]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Tsukada and Saitoh, where the thickness of conductive coating on fiber increases by repeatedly coating and drying the layer, because it is a suitable way to obtain a coating with desirable thickness.
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shingo Tsukada et al (U. S. Patent Application: 2014/0303470, here after Tsukada), Takashi Saitoh (U. S. Patent Application: 2006/0052509, here after Saitoh), further in view of Hyunuk Kim (U. S. Patent Application: 2016/0079612, here after Kim).
Claim 12 is rejected. Tsukada and Saitoh teach the limitation of claim 1, and 
Saito teaches adding additives such as conductive carbon (graphite) to the mixture [0109], but does not teach the amount of graphite added to the mixture. Kim teaches a method of fabricating an electrically conductive fiber [abstract] by exposing the fiber (carbon paper) to a mixture comprising a conductive polymer polythiophene and a conductive carbon material (graphite powder) in a solvent [0066]; and removing the solvent from the fiber to yield a conductive fiber [0052-0057, 0066]. Kim also teaches the amount of graphite added to the mixture is 10 parts by weight based on 2-40 parts by weight of solvent [0066]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Tsukada and Saitoh and add conductive carbon of graphite in 10 parts by weight based on 2-40 parts to the mixture, because it enhances conductivity. Considering 10 parts (mg) of graphite in 12(cc) of solvent, the claim has been met.
Claims 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shingo Tsukada et al (U. S. Patent Application: 2014/0303470, here after Tsukada), .
Claims 13, and 16 are rejected. Tsukada [0046], and Saitoh [0027, 0053] teach the conductive polymer is polythiophene, but do not teach it is poly (3-hexylthiophene). Agarwal teaches a method of making conductive fibers (conductive paper) [column 1 lines 11-12] by exposing the fibers to conductive polymer in a solvent, where the conductive polymer is polythiophene, PEDOT or poly (3-hexylthiophene) [column 4 lines 27-61]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Tsukada, and Saitoh teach and there the conductive polymer is poly (3-hexylthiophene), because it is suitable conductive polymer for making conductive fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712